Citation Nr: 1732983	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  13-33 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an increased rating for hemorrhoids, currently evaluated as 10 percent disabling effective October 4, 2010, and 20 percent disabling effective September 29, 2016.  


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1964 to February 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.    


FINDING OF FACT

In July 2017, VA received written notification from the Veteran withdrawing his appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal are met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In July 2017, VA received written notification from the Veteran stating that he wished to withdraw his appeal.  He specifically stated that he wished to "stop" the appeal process and that he was "fully satisfied."  

Since the Veteran has withdrawn the appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.    


ORDER

Entitlement to an increased rating for service-connected hemorrhoids is dismissed.  




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


